       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 1 of 25




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTMCT OF GEORGIA
                       ATLANTA DIVISION

CALVIN GO,

       Plaintiff,
                                             CIVIL ACTION FILE
V.

                                             NO. 1:18"CV-3233-MHC
BOARD OF REGENTS FOR
THE UNIVERSITY SYSTEM
OF GEORGIA; AUGUSTA
UNIVERSITY; DR. STEVE
WRIGLEY; DR. CAROLE HANES;
DR. NANCY YOUNG;
DR. CAROLE LEFEBVRE; and
DR. BROOKS KEEL,

       Defendants.


                                     ORDER

      This case comes before the Court on Plaintiffs Emergency Motion for

Preliminary Restraining Order [Doc, 2] and Defendants Motion to Dismiss

Plaintiffs Amended Complaint [Doc. 9]. Plaintiff has not responded to

Defendants' Motion to Dismiss.

I. BACKGROUND

      Plaintiff was a dental student at the Augusta University's Dental College of

Georgia ("DCG") and enrolled in the Dental Program in the fall of 2017. Am.

Compl. for Damages, Declaratory, and InJunctlve Relief [Doc. 8] ("Am. CompL")
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 2 of 25




H 1. On December 8, 2017, Plaintiff sat for his fifth DBIO-5001 biochemistry

exam. Id. ^ 27. The proctor of that exam found notes In Plaintiffs possession and

reported her findings which resulted in a formal complaint being filed against

Plaintiff on December 11,2017. Id, ^ 32-3 7; Letter dated Dec. 11,2017 [Doc. 8-

2] ("Code of Conduct Compl."). The Code of Conduct Complaint alleged that

Plaintiff violated Section III, Subsections C, F, and Q of the DCG Student Code of

Conduct ("Code of Conduct"). Am. Compl. ^ 38; Code of Conduct Compl.

      On December 11, 2017, Plaintiff met with Dr. Carole Hanes ("Hanes") and

Dr. Nancy Young ("Young") to discuss the process through which the Code of

Conduct Complaint would be adjudicated and was informed that he was not

permitted to retain legal counsel to assist him during the process. Am. Compl.

^ 42-43. During a second meeting with Hanes and Young, Plaintiff alleges that

he (1) was intimidated into verbally admitting a technical violation of the Code of

Conduct, (2) agreed to waive his right to attend the hearing that was going to be

held to consider the Code of Conduct Complaint, and (3) signed a guilty plea. Id.

^ 44-48; Regular Case Written Plea Form [Doc. 8-7 at 1] ("Guilty Plea"); Waiver

of Hearing Form [Doc. 8-7 at 2] ("??g Waiver").




                                          2
           Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 3 of 25




          In his Guilty Plea, Plaintiff plead guilty to Standards C, F, and Q of the Code

of Conduct, which are quoted in their entirety. Guilty Plea. The Guilty Plea also

stated:

          I realize than an investigation of the allegatlon(s) will be made, and that
          a full Code of Conduct Hearing may be held to determine my guilt or
          innocence. I also acknowledge that I may plead guilty at any time
          during this process by signing the Waiver of Hearing Form (Appendix
          E).

          I hereby waive my right to a hearing on the charges that I have been
          involved in a violation of the Code of Conduct of the Dental College of
          Georgia at Augusta University. I understand that the recommendation
          of the Hearing Subcommittee will be forwarded to the Dean for his or
          her consideration.


          I have been informed of my rights in this matter and I agree to waive
          those rights. I understand that I retain my right to appeal any decision
          reached in this matter. I execute this waiver of my own free will and
          with full understanding of my actions and their possible consequences.

Id. Plaintiff also executed the Waiver of Hearing Form, which stated in relevant

part:

          I, Calvin Go, hereby waive my right to a hearing on charges that I have
          been involved in a violation of the Code of Conduct of the Dental
          College of Georgia at August University and I agree to accept the
          decision of the Hearing Subcommittee in this matter.

          I have been informed of my rights in this matter and I agree to waive
          those rights. I understand that I retain my right to appeal any decision
          reached in this matter.


          I execute this waiver of my own free will and with full understanding
          of my actions and their possible consequences.

                                              3
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 4 of 25




Hr'g Waiver. Plaintiff signed both documents on December 12, 2017.

      A DCG Student Code of Conduct Subcommittee ("the Subcommittee") held

a hearing on January 29, 2018. Am, Compl. ^ 54. Because Plaintiff pled guilty to

the violations being considered, the Subcommittee did not meet to determine

whether Plaintiff in fact violated the Code of Conduct, but Instead met to make a

recommendation to the Dean as to what would be an appropriate sanction. Tr. of


Jan. 29, 2016 Subcommittee Hr'g [Doc. 8-1] at 2; Am. Compl. U 55. Plaintiff

submitted a statement for the Subcommittee to review at the hearing in which he

admitted to violating one subsection of the Code of Conduct (Subsection C,

possessing unauthorized materials during an examination), but denied cheating on

the test, lying about cheating, or conducting himself in an unprofessional manner.

Am. Compl. ^ 60; Statement [Doc. 8-6].

      On February 6, 2018, DCG's Dean, Dr. Carole Lefebvre ("Lefebvre"), sent a


letter to Plaintiff indicating that she decided to suspend him for the 2017-18

academic year, but would permit him to enroll the following year as a freshman,

whereupon he would be placed on probation for three semesters, would lose any


scholarship or educational award loans, and would lose the privilege of

representing DCG in any official capacity. Feb. 6, 2018 letter [Doc. 8-3]; Am.

CompL Tf 75. The decision announced by Lefebvre was more severe than the
                                          4
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 5 of 25




recommendation of Plaintiff s professors, who noted that Plaintiff showed a

mastery of the material in his course (despite the questions surrounding the exam

in question), and recommended that Plaintiff be allowed to pass the course and

continue in the program with his classmates. Am. CompL fl 69-71. Plaintiff

appealed the decision announced by Lefebvre on February 12, 2018. Id. ^ 76.

Plaintiff met with Kathy Browder ("Browder"), the Vice President of Student and

Faculty Affairs, about his appeal on March 7, 2018. Id. Browder denied his

appeal on April 5, 2018. Id,; Letter dated April 5, 2018 [Doc. 8-5] ("First Appeal

Denial"). Plaintiff appealed Browder's decision to Brooks Keel ("Keel"),

President of Augusta University, which Keel denied on April 20, 2018. Am.

Compl. THT 77-78; Letter dated April 20, 2018 [Doc. 8-8] ("Second Appeal

Denial"). With the assistance of counsel, Plaintiff appealed Keel's decision to the

Board of Regents for The University System of Georgia ("Board of Regents") on

May 23, 2018, which was denied on August 15, 2018. Am. Compl. ^ 79.

      Based on the foregoing, Plaintiffs Amended Complaint Includes the

following four claims: a Section 1983 Procedural Due Process claim against all

Defendants in their official capacity (Count 1); a Section 1983 Substantive Due

Process claim against the individual Defendants in their individual capacity (Count

2); a Section 1983 Equal Protection under the Fourteenth Amendment claim
        Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 6 of 25




against all Defendants in their official capacity (Count 3); and a Section 1985

Conspiracy to deprive Plaintiff of his civil rights claim against all Defendants in

their official capacity (Count 4). Am. CompL ^81-105.

II. LEGAL STANDARD

      Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a

"short and plain statement of the claim showing that the pleader is entitled to

relief." Under Federal Rule of Civil Procedure 12(b)(6), a claim will be dismissed

for failure to state a claim upon which relief can be granted if it does not plead

"enough facts to state a claim to relief that is plausible on its face." Bell Ati. Corp.

v. Twomblv, 550 U.S. 544, 570 (2007). The Supreme Court has explained this

standard as follows:


      A claim has facial plausibility when the plaintiff pleads factual content
      that allows the court to draw the reasonable inference that the defendant
      is liable for the misconduct alleged. The plausibility standard is not
      akin to a "probability requirement," but it asks for more than a sheer
      possibility that a defendant has acted unlawfully.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation omitted). Thus, a

claim will survive a motion to dismiss only if the factual allegations in the pleading

are enough to raise a right to relief above the speculative level." Twombly, 550

U.S. at 555.
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 7 of 25




      At the motion to dismiss stage, the court accepts all well-pled facts in the

plaintiffs complaint as true, as well as all reasonable inferences drawn from those

facts. McGinlev v. Houston, 361 FJd 1328. 1330 filth Cir. 2004): Lotierzo v.

Woman's World Med. Ctr.. Inc, 278 F.3d 1180, II 82 (llth Cir. 2002). Not only

must the court accept the well-pled allegations as true, but these allegations must

also be constmed in the light most favorable to the pleader. Powell v. Thomas,

643 F.3d 1300, 1302 (llth Cir. 2011). However, the court need not accept legal

conclusions, nor must it accept as tme legal conclusions couched as factual


allegations. Iqbal, 556 LLS. at 678. Thus, evaluation of a motion to dismiss

requires the court to assume the veracity of well-pleaded factual allegations and

"determine whether they plausibly give rise to an entitlement to relief." Id. at 679.

III. ANALYSIS

      Defendants argue that Plaintiffs Amended Complaint should be dismissed

for the following reasons: (1) Plaintiffs Amended Complaint is untimely,

(2) Augusta University lacks capacity to be sued, and (3) Plaintiff fails to state a

claim against the remaining Defendants. Plaintiff has not filed a response to

Defendants' Motion to Dismiss. See Kramer v. Gwinnett Cty., 306 P. Supp. 2d


1219, 1221 (N.D. Ga. 2004) ("a party's failure to respond to any portion or claim

in a motion indicates such portion, claim or defense is unopposed"); LR 7.1B,


                                           7
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 8 of 25




NDGa, ("Failure to file a response shall indicate that there is no opposition to the

motion."). The Court will consider Defendants' arguments seriatim.


      A. The Court Grants Plaintiff Leave to Amend His Complaint.

      As a preliminary matter, Defendants argue that Plaintiff should not be

permitted to amend his Complaint as a matter of right because Plaintiff missed the

deadline by one day. See Defs/ Br. in Supp. of Mot. to Dismiss PL'S Am. Compl.

[Doc. 9-1] ("Defs.' Br.") at 5-6. Rule 15(a)(l) states that a litigant can amend its

pleading as a matter of course if it is done within twenty-one days after a

responsive pleading was filed. FED. R. Civ. P, 15(a)(l). Defendants filed their

motion to dismiss Plaintiffs original Complaint [Doc. 6] on August 9,2018.

Under Rule 15(a)(l), Plaintiff had until August 30 to file an amended complaint as

a matter of course, but Plaintiff filed his Amended Complaint one day later, on

August 31, 2018. However, Rule 15(a)(2) instructs that a party can amend his

complaint with leave of court and that "[t]he court should freely give leave when

justice so requires." FED. R. Civ. P. l5(a)(2). Accordingly, the Court GRANTS

Plaintiff leave to amend his complaint nunc pro tune, accepts the Amended

Complaint [Doc. 8] as the operative complaint in this case, and DENIES

Defendants' Motion to Dismiss on this ground.
        Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 9 of 25




      B. Augusta University Lacks Capacity to be Sued.

      Defendants argue that Augusta University must be dismissed as a defendant

in this case because it lacks the capacity to be sued. Defs/ Br. at 6-7, The Court

agrees. In a federal court, the capacity of an entity to be sued is determined by

the law of the state where the court is located. See FED. R. Civ. P. 17(b)(3). The

State of Georgia recognizes only three classes as legal entities capable of

suing or being sued: (1) natural persons; (2) corporations; and (3) quasi-artificlal

persons that the law recognizes as being capable to sue. Ga. Insurers Insolvency


Pool v. Elbert Ctv., 258 Ga. 317, 318 (1988). The Georgia Constitution provides

that "[t]he government, control, and management of the University System of

Georgia and all of the institutions in said system shall be vested in the Board of

Regents of the University System of Georgia." Ga. Const. art. VIII, § 4, ^ I(b); see

also O.C.GA, § 20-3-51 ("The government, control, and management of the


university system and all of its Institutions shall be vested in the board of

regents.").


      The Supreme Court of Georgia has established that individual colleges and

universities are not entitles capable of suing or being sued in the State of Georgia.

See McCaffertv v. Med. Coll. ofGa., 249 Ga. 62, 64-65 (1982) (discussing the

establishment of the Board of Regents and its acquisition of powers of the Tmstees
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 10 of 25




of the University of Georgia, including the power to sue and be sued), overruled on

other grounds. Self v. City of Atlanta, 259 Ga. 78, 79 (1989). Because Augusta

University does not have the capacity to be sued, Plaintiffs claims against it must

be dismissed. SeeBowersv. Bd. of Regents of the Umv. Sys.ofGa.,No. 1:11-


CV-228-ODE, 2012 WL 12893538, at *5 (N.D. Ga. Mar. 20, 2012), affd, 509 F.

App'x 906 (11th Cir. 2013) (dismissing a lawsuit against the Medical College of

Georgia because it was not subject to suit under Georgia law). Accordingly, the

Court GRANTS Defendants' Motion to Dismiss as it relates to Augusta

University.


      C. Plaintiffs Section 1983 and 1985 Claims Against Defendants in
              Their Official Capacities (Counts I, III, and IV) are Barred.

      Plaintiffs Section 1983 claim for procedural due process violations is

against all Defendants in their official capacities and seeks monetary damages as

well as injunctive relief. Am. CompL ^ 81-89 (Count 1). Additionally, Plaintiffs

Section 1983 claim for deprivation of equal protection is against all Defendants in

their official capacities and seeks monetary damages. Id. ^[ 95-99 (Count 3).

Finally, Plaintiffs Section 1985 claim is against all Defendants in their official

capacities and seeks monetary damages. Id. ^ 100-05 (Count 4).

        As shown below, Plaintiffs Section 1983 and 1985 claims against

Defendants In their official capacities for money damages are barred by Eleventh
                                          10
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 11 of 25




Amendment immunity. Further, Plaintiffs Section 1983 claims against

Defendants in their official capacities for injunctive or declaratory relief fail as a

matter of law.


              1. Claims for Monetary Damages

       The Eleventh Amendment bars actions against a state or its agencies,

departments, or officials, absent a waiver by the state or Congress, when the state

is the real party in interest or when state officials are sued in their official

capacities. Ky. v. Graham, 473 US. 159, 169 (1985). The Board of Regents for

the University System of Georgia is a state entity for Eleventh Amendment

purposes. See O.C.GA. § 20-3-51; Sarver v. Jackson, No. 2:08-CV-0077-RWS,


2008 WL 4911836, at *3 (N.D. Ga. Nov. 13, 2008) (applying Eleventh

Amendment immunity to North Georgia Technical College as a state agency),

affd, 344 F. App'x 526 (11th Cir. 2009).

       The individual Defendants, all employees of Augusta University who are

sued in their official capacities, are state officials. See Sarver v. Jackson, 344 F.


App'x 526,528 (11th Cir. 2009) (affirming that North Georgia Technical College

employees were state officials). Accordingly, by suing these Defendants in their

official capacities, Plaintiff Is suing the State of Georgia. See Will v. Mich. Dep't

of State Police, 491 U.S. 58, 71 (1989) ("A suit against a state official in his or her


                                            11
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 12 of 25




official capacity is not a suit against the official but rather a suit against the

official's office. As such, it is no different from a suit against the State itself")

(internal quotation marks omitted). The Eleventh Amendment bars lawsuits

against a state or its officials and "Congress has not abrogated states' immunity

from § 1983 suits. Nor has ... the Board of Regents waived its Eleventh

Amendment immunity. Therefore, the Eleventh Amendment bars ... § 1983

claims against... the Board of Regents." Williams v. Bd. of Regents ofUniv.


Svs. ofGa., 477 F.3d 1282, 1301-02 (11th Cir. 2007) (internal punctuation and

citation omitted).

       Because the Board of Regents and the individual Defendants have not

consented to be sued under 42 U.S.C. §§ 1983 or 1985, Plaintiffs Section 1983

and 1985 official capacity claims for (1) monetary damages based on the alleged

violation of his procedural due process rights (Counts 1 and 4), and (2) monetary

damages based on the alleged deprivation of his equal protection rights under the

Fourteenth Amendment (Count 3) fail as a matter of law. Accordingly, the Court

GRANTS Defendants' Motion to Dismiss as it relates Plaintiffs procedural due

process claim for money damages against Defendants in their official capacity

(Count I), Plaintiffs equal protection claim against Defendants in their official




                                             12
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 13 of 25




capacity (Count III), and Plaintiffs Section 1985 claim against Defendants in their

official capacity (Count IV).

             2. Claims for Injunctive Relief

      Plaintiff also seeks "declaratory and injunctive relief for the alleged

procedural due process violations in Count I. Am. Compl. ^ 89. Specifically,

Plaintiff seeks an order (1) reinstating him as a second-year dental student at DCG,

(2) directing Defendants to remove any negative information from his academic

file, and (3) preventing Defendants from inhibiting Plaintiff from completing his

dental school career. Am. CompL, Prayer for Relief.


      The Eleventh Amendment does not prevent granting injunctive and

declaratory relief against a state official in his official capacity when the injunction

seeks prospective relief to prevent ongoing or future federal constitutional

violations. See Wells v. Columbus Tech. Coil, No. 4:11-CV-79 CDL, 2012 WL

1300276, at ^4 (M.D. Ga. Apr. 16, 2012), affd, 510 F. App'x 893 (llth Cir.

2013). In that circumstance, prospective injunctive relief to prevent ongoing or

future violations "is not treated as an action against the state, and such relief is thus


not barred by the Eleventh Amendment." I<L (citing Ex parte Young, 209 U.S.

123 (1908) and Kentucky v. Graham, 473 U.S. 159, 167 n.l4 (1985)).




                                           13
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 14 of 25




      To determine whether a claim seeking mjunctive or declaratory relief is a

claim seeking prospective relief to prevent future constitutional violations, the

Court "need only conduct a 'straightforward inquiry into whether [the] complaint

alleges an ongoing violation of federal law and seeks relief properly characterized

as prospective."' Verizon Md., Inc. v. Pub. Serv. Comm'n ofMd., 535 U.S. 635,


645 (2002) (alteration in original) (quoting Idaho v. Coeur cTAlene Tribe of Idaho,

521 U.S. 261, 296 (1997) (O'Connor, J., concurring)). Declaratory relief is

available only when there are ongoing or threatened violations of federal law. See

Green v. Mansour, 474 US. 64, 73 (1985).

      With regard to the first two aspects of the injunctive relief Plaintiff seeks

(reinstatement and removal of negative information from file), the Court finds that

Plaintiff has not alleged a claim for prospective relief to prevent future violations

of his federal constitutional rights. Instead, he seeks injunctive and declaratory

relief to remedy alleged past violations of his constitutional rights. Therefore, his

claims for injunctive and declaratory relief are not permitted by Ex parte Young

and are barred by the Eleventh Amendment. See Wells, 2012 WL 1300276,at *4

(dismissing injunctive and declaratory relief claims brought by suspended student

against university and its officials because the plaintiff was attempting to "remedy

alleged past violations of his constitutional rights.").


                                           14
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 15 of 25




       With regard to the third aspect of the mjunctive relief Plaintiff seeks

(preventing Defendants from inhibiting Plaintiff from completing his dental school

career), the Court finds that Plaintiff has failed to allege that he is being subjected

to ongoing or threatened violations of federal law that would preclude him from

completing his schooling at DCG.

      Accordingly, the Court GRANTS Defendants' Motion to Dismiss as it

relates to Plaintiffs Section 1983 claims against Defendants in their official

capacity (Counts I, III, and IV) to the extent those claims seek injunctive and

declaratory relief.


      D. Plaintiff Fails to State a Claim for Procedural Due Process.

      Even if Plaintiff had asserted his claim for procedural due process against

Defendants in their individual capacities, that claim would fail as his allegations

fail to state a claim. "The fundamental requirement of due process is the

opportunity to be heard at a meaningful time and in a meaningful manner."

Mathews v. Eldridse, 424 U.S. 319, 333 (1976) (quotations and citation omitted).

      What process is due is measured by a flexible standard that depends on
      the practical requirements of the circumstances. That flexible standard
      was translated by the Goss court1 to mean that high school students
      facing the deprivation of a property right by suspension from school
      must, at a minimum, be given some kind of notice and afforded some


1 Goss v. Lopez, 419 U.S. 565, 577-78 (1975).


                                           15
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 16 of 25




      kind of hearing. InDixon v. Ala. State Bd. ofEduc., 294 F.2d 150 (5th
      Cir.), we broadly defined the notice and hearing required in cases of
      student expulsion from college: "[A]n opportunity to hear both sides in
      considerable detail is best suited to protect the rights of all involved.
       This is not to imply that a full-dress judicial hearing, with the right to
       cross-examine witnesses, is required."


Nash v. Auburn Univ., 812 K2d 655, 660 (11th Cir. 1987). The manner and scope

of such due process protections vary according to the interests involved. Students

"have the right to respond [to the charges], but their rights in the academic

disciplinary process are not co-extensive with the rights of litigants in a civil trial

or with those of defendants in a criminal trial." Id. at 664.

      To state a section 1983 claim for violation of procedural due process, a
      plaintiff must allege both a deprivation of some right protected by the
       due process clause and that the state refused to provide a process
      adequate to remedy the alleged procedural deprivation. Where
      adequate state remedies exist, but a plaintiff fails to take advantage of
      them, the plaintiff can state no violation of procedural due process.
      When determining the existence of an adequate state remedy, we look
      not only to the process employed by the board, agency or other
      governmental entity whose action is in question, but also to the
      remedial process state courts would provide if asked,


Duvav. Bd. of Regents of the Univ. Svs. ofGa., 654 F. App'x 451, 454-55 (11th

Cir. 2016) (internal punctuation and citation omitted).

       The factual basis of Plaintiff s procedural due process claim is his allegation

that Defendants Haries and Young misrepresented the effect of signing the Guilty

Plea. Am. CompL ^ 84-86. Specifically, Plaintiff alleges that he was told he was


                                            16
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 17 of 25




pleading guilty to only one subsection of the Code of Conduct and that if he signed

the Guilty Plea he would receive less severe sanctions at sentencing. Id. ^ 84-

85. Plaintiff alleges that these misrepresentations precluded him from making an

informed decision with regard to the Guilty Plea. Id. ^ 85-86.

      Taking the allegations in Plaintiffs Amended Complaint as true, the Court

finds that Plaintiff received sufficient notification of the charges against him and


given an opportunity to be heard to present his defense, by virtue of live

participation and a written statement. Plaintiff elected the latter, but this does not

negate the fact that he was afforded an opportunity to be heard in a meaningful

manner sufficient to meet his due process rights. See Sarver v. Jackson, No. 2:08-


CV-0077-RWS, 2008 WL 4911836, at *3 (N.D. Ga. Nov. 13, 2008), affd, 344 F.

App x 526 (11th Cir. 2009) (dismissing student's procedural due process claims

where she "was adequately notified of the charges against her and given an

opportunity to be heard and present a defense," but elected not to attend the

hearing resulting in her suspension).




 The Court notes that the face of the Guilty Plea signed by Plaintiff in which three
subsections of the Code of Conduct are listed belies his allegation that he thought
he was pleading guilty to the violation of only one subsection of the Code of
Conduct. See Guilty Plea.


                                           17
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 18 of 25




      Even if this Court were to find that Plaintiff sufficiently has alleged a

deprivation of a due process right related to the initial adjudication of the Code of

Conduct Complaint lodged against him, "a constitutional due process violation

occurs only after the state refuses to provide a process adequate to remedy that

procedural deprivation." Duva, 654 F- App'x at 455. Plaintiffs Amended

Complaint alleges that, after the decision on his Code of Conduct Complaint was

announced, he was afforded an opportunity to appeal the decision to the Vice

President of Student and Faculty Affairs. Am. Compl. ^ 76. Once the first appeal

was denied, and he was afforded an opportunity to appeal that decision to the

President of Augusta University. Id ^ 77. Once this appeal was denied, Plaintiff

was afforded an opportunity to appeal the President's decision to the Board of

Regents. Id. ^ 78-79. Plaintiff availed himself of all of these appeals, the final

one with the assistance of counsel, Id. Plaintiff does not allege that he was denied

any process that he was due in appealing the original decision suspending him

from the 2017-18 academic year. See Am. CompL

      Moreover, in addition to the process afforded by the Augusta University

process, Plaintiff has a mandamus action as an available remedy to his alleged

procedural due process violation, see O.C.G.A § 9-6-20, and he has not alleged


that he availed himself of this remedy. See Am. CompL This is fatal to his claim


                                          18
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 19 of 25




for procedural due process. Coates v. Natale, 409 F. App'x 238, 240 (11th Cir.

2010) (affirming the dismissal of a procedural due process claim where the

plaintiff failed to avail herself of the available state court writ ofmandamus

procedure); see also Wells, 2012 WL 1300276, at * 7 ("A plaintiff fails to state a

procedural due process claim when he fails to avail himself of a writ ofmandamus

when it is available.").

      Because Plaintiff has not alleged any facts that would demonstrate that

remedial procedures were unavailable to him or were otherwise inadequate to

address his concerns with the handling of the Code of Conduct Complaint lodged

against him,3 Plaintiff has failed to state a claim for a violation of procedural due

process. See Wells, 510 F. App'x at 897 (affirming the dismissal of a procedural

due process claim brought by a suspended student, holding that "[t]he Fourteenth

Amendment only requires the opportunity for procedural due process, and the

remedy need not be ideal."); Duva, 654 F. App'x at 455 ("Because Duva alleged

no facts showing that he asked for remedial procedures, that the state refused to




 Plaintiff alleges that "the State of Georgia's administrative procedures will not
provide [him] with adequate pre- or post- deprivation remedy to cure the erroneous
deprivation of his property rights and liberty interests," but does not explain how
they would be inadequate or how the appellate process he did avail himself of was
inadequate. Am. Compl. ^ 88.


                                           19
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 20 of 25




make available such procedures, or that the state's procedures were otherwise


unavailable to Duva or inadequate to remedy the alleged procedural deprivation,

Duva—as a matter of law—has failed to state a claim for violation of procedural

due process.").


       E. Plaintiffs Substantive Due Process Claim Against Defendants in
             Their Individual Capacities Fails as a Matter of Law.

      Plaintiff alleges that Hanes and Young told him that he could not consult

with counsel prior to signing the Guilty Plea, and that this effectively denied him

the ability to seek counsel and thereby violated his substantive due process rights.4

Am. Compl. ^ 90-94. Plaintiff alleges that this was a violation of his Sixth

Amendment right to counsel. Id. ^ 94. "But the Sixth Amendment does not

govern civil cases, and certainly does not govern the proceeding that adjudicated

Plaintiffs Code of Conduct violations. Turner v. Rogers, 564 U.S. 431, 441

(2011). Instead, the Fourteenth Amendment's Due Process Clause governs this

case and the substantive due process rights protected are only the "fundamental"


rights "implicit in the concept of ordered liberty." McKinney v. Fate, 20 F.3d




4 The Court notes that Plaintiff admits that he had the assistance of counsel in the
appeal of his case to the Board of Regents. Am. CompL If 79.


                                          20
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 21 of 25




1550, 1556 (llth Cir. 1994) (quoting Palko v. Connecticut, 302 U.S. 319, 325

(1937)).

       The right to seek counsel for assistance in his proceeding before the

Subcommittee is not the type of right that is deemed so fundamental that it

implicates substantive due process. See Washington v. Glucksberg, 521 U.S. 702,

720 (1997) (cataloging recognized fundamental rights protected by substantive due

process); Bass v. Perrin, 170F.3d 1312, 1320 (llth Cir. 1999) ("A plaintiff in a

civil case has no constitutional right to counsel."); see also Plyler v. Doe, 457 U.S.


202, 221 (1982) (holding that a right to education is not a fundamental right); C.B.

By & Through Breeding v. Driscoll, 82 F.3d 383, 387 (llth Cir. 1996) ("The right

to attend a public school is a state-created, rather than a fundamental, right for the

purposes of substantive due process."). Because Plaintiff has not identified a

fundamental right of which he was deprived, Plaintiff has failed to state a claim for

a substantive due process violation.5 Accordingly, the Court GRANTS




  Plaintiffs claims against the individual Defendants in their individual capacities
fail for the additional reason that those defendants are entitled to qualified
immunity where Plaintiff has failed to show that he was deprived of a clearly
established fundamental constitutional right. See Sarver, 344 F. App'x at 528-29
(affirming the dismissal claims against employees of the North Georgia Technical
College based on qualified immunity grounds where the plaintiff failed to
sufficiently allege a constitutional violation).


                                           21
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 22 of 25




Defendants' Motion to Dismiss as it relates to Plaintiffs Section 1983 substantive


due process claims against the individual Defendants in their individual capacities

(Count II).

      F. Plaintiff Fails to Adequately Plead Conspiracy Under Section
            1985.

      42 U.S.C. § 1985 provides a means to redress conspiracies which interfere

with civil rights through three separate subsections. See 42 U.S.C. § 1985(1)-(3).

As articulated by the Supreme Court, the three subsections of 42 U.S.C. § 1985

actually encompass "five classes of prohibited conspiracy." Kush v. Rutledge, 460

U.S. 719, 724 (1983). Specifically, § 1985(1) prohibits conspiracies that interfere

with "the performance of official duties by federal officers." Id. Part one of

§ 1985(2) prohibits conspiracies regarding "the administration of justice in federal

courts," while part two of § 1985(2) prohibits conspiracies regarding "the

administration of justice in state courts." Id. Finally, part one of § 1985(3)

prohibits conspiracies regarding the private enjoyment of "equal protection" and

"equal privilege and immunities under the laws," while part two of § 1985(3)

prohibits conspiracies regarding "the right to support candidates in federal

elections." Id.


      "The Supreme Court has made it clear that Section 1985 does not itself

create any substantive rights; rather, it serves only as a vehicle for vindicating
                                          22
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 23 of 25




specific federal rights and privileges which have been defined elsewhere. Benton

v. Cousins Props.. Inc., 230 K Supp. 2d 1351. 1383 (N.D. Ga. 2002) Siting Great

Am. Fed. Sav. & Loan Ass?n v. Novotnv, 442 U.S. 366, 376 (1979)).

      To proceed under § 1985, Appellant must have been the victim of a
      conspiracy, the purpose of which was to deprive her of the equal
      protection of the laws or of equal privileges and immunities under the
      laws. In civil rights conspiracy actions, conclusory, vague and general
      allegations of conspiracy are insufficient to support the claim.

Dessasau v. Cook, No. 00-12552, 2001 WL 34395880,at ^3 (11th Cir. Mar. 15,

2001) (citation omitted). The allegations regarding the alleged conspiracy in this

case are limited to Plaintiffs allegations enumerating Count 4. Am. Compl.

^ 100-05. Plaintiff fails to articulate which of the three subsections encompass his

§ 1985 claims. See Am. CompL ^ 100-05. Plaintiffs generalized allegations in

this action only concern the adjudication of the Code of Conduct Complaint and,

therefore, do not concern any federal judicial proceeding. In addition. Plaintiffs

allegations do not concern federal officers or federal elections. Thus, Plaintiff does

not allege a claim under § 1985(1), part one of § 1985(2), or part two of § 1985(3).

      To establish a claim under either part two of § 1985(2) or part one of

§ 1985(3), a plaintiff must allege that the named defendants engaged in a

conspiracy based on class-based animus. See Chavis v. Clavton Cty. Sch. Dist,


300 F.3d 1288, 1292 (llth Cir. 2002) ("The 'equal protection' language Included


                                         23
       Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 24 of 25




in the second clause of section 1985(2), requires an allegation of class-based

animus for the statement of a claim.") (citation omitted); see also Cooksey v.

Waters, 435 F. App'x 881, 883 (11th Cir. 201 1) (stating that "a § 1985(3)

conspiracy must be motivated by a racial or otherwise class-based, invidiously

discriminatory animus.") (citing Griffm v. Breckenridge, 403 U.S. 88, 102


(1971))).

      Although Plaintiff brings his § 1985 claim against all Defendants, and he

states that "two or more defendants" were involved in conspiracy to deprive him of


equal protection "because of his race," Plaintiff does not identify the defendants

nor does he explain how they conspired. In short, Plaintiffs conclusory

allegations regarding conspiracy are lacking any support from any factual

averments and are too vague to support a claim under Section 1985.


      Accordingly, the Court GRANTS Defendants' Motion to Dismiss as it

relates to Plaintiffs Section 1985 claims (Counts IV).

IV. CONCLUSION

      For the foregoing reasons, it is hereby ORDERED that Defendants' Motion

to Dismiss Plaintiffs Amended Complaint [Doc. 9] is GRANTED.6



6 Plaintiffs Emergency Motion for Preliminary Restraining Order [Doc. 2] is
DENIED AS MOOT.

                                         24
Case 1:18-cv-03233-MHC Document 12 Filed 11/01/18 Page 25 of 25




The Clerk is DIRECTED to close the case.

IT IS SO ORDERED this /^"day of November, 2018.




                             MARK H. COHEN
                             United States District Judge




                               25
